Citation Nr: 1103240	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  06-35 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at St. F. Medical Center in July 2005.

2.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at CNRS (GIPT & S Clinic) in July 2005, 
August 2005, and September 2005.


REPRESENTATION

Appellant represented by:	Kurt P. Leffler, Attorney


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to 
November 1969.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from March 2006 decisions by the Lincoln, Nebraska 
Department of Veterans Affairs (VA) Medical Center (MC).

These matters were previously before the Board in July 2008 and 
May 2010 and were remanded for further development.  They have 
now returned to the Board for further appellate consideration.   
The Board finds that VA has substantially complied with its 
remands. 

The Board notes that the Veteran's June 2010 VA Form 9, includes 
the issue of entitlement to compensation under §38 U.S.C.A. 
§ 1151 for a total left knee replacement.  That issue was 
adjudicated by the Board in June 2010 and is not for 
consideration here.


FINDINGS OF FACT

1.  The Veteran had unauthorized medical treatment/services at a 
private medical facility, St. F. Medical Center, on July 11 and 
July 13, 2005.

2.  The Veteran had unauthorized medical treatment/services at a 
private medical facility, CNRS (GIPT & S Clinic), in July, 
August, and September 2005.

3.  The evidence of record does not establish that the Veteran's 
condition at the time of his treatment in July 2005, August 2005, 
and/or September 2005, at St. F. Medical Center and/or CNRS (GIPT 
& S Clinic) was emergent in nature.

4.  VA medical facilities were feasibly available for the 
Veteran's services.


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement for the costs of 
unauthorized private medical treatment incurred at St. F. Medical 
Center in July 2005, are not met.  38 U.S.C.A. §§ 1725, 1728, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 17.120, 17.1000-17.1008 
(2010).

2.  The criteria for payment or reimbursement for the costs of 
unauthorized private medical treatment incurred at CNRS (GIPT & S 
Clinic) in July 2005, August 2005, and September 2005, are not 
met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 17.120, 17.1000-17.1008 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, and 3.159 (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The claims file does not reflect that VA sent the Veteran 
correspondence, prior to the denial of his claims, informing him 
of the specific elements necessary for payment under U.S.C.A. § 
1725 or § 1728.  The Board finds no prejudice to the Veteran in 
this regard, as the evidence reflects that the Veteran had actual 
knowledge of such elements.  First, the requirements were sent to 
the Veteran in an October 2008 Statement of the Case (SOC).  The 
claims were then readjudicated in December 2008 and the reasons 
for the denials were provided to the Veteran in a December 2008 
supplemental SOC.  Second, the Veteran has been represented by an 
attorney during his appeal.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006) (appellant's representation by counsel "is a 
factor that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  Third, the 
Veteran has indicated that he is aware that services rendered 
must have been emergent in nature for the costs to be 
reimbursable, as evidenced by his notice of disagreement and VA 
Form 9, in which he described the treatment as "emergent".  See 
Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. April 21, 
2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'L Bank, 
493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been served.").  
In order for the court to be persuaded that no prejudice resulted 
from a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

Duty to assist

With regard to the duty to assist, the claims file contains 
private hospitalization records, VA medical records and opinions, 
and private billing records.  The Board has carefully reviewed 
the records and opinions and concludes that there is no 
outstanding evidence with respect to the Veteran's claims for 
which VA has a duty to obtain.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  

Legal criteria 

Congress has authorized the reimbursement of costs for 
unauthorized emergency medical treatment under two statutory 
provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 (West 
2002).

38 U.S.C.A. § 1728(a)

Section 1728(a), Title 38, United States Code, provides that VA 
may pay or reimburse Veterans for medical expenses incurred in 
non-VA facilities where: (1) such care or services were rendered 
in a medical emergency of such nature that delay would have been 
hazardous to life or health; (2) such care or services were 
rendered to a Veteran in need thereof (A) for an adjudicated 
service-connected disability, (B) for a non service-connected 
disability associated with and held to be aggravating a service-
connected disability, (C) for any disability of a Veteran who has 
a total disability permanent in nature from a service-connected 
disability; and (3) Department or other Federal facilities were 
not feasibly available, and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical. 38 
C.F.R. § 17.120.  All three of these statutory requirements must 
be met before payment may be authorized.  Hayes v. Brown, 6 Vet. 
App. 66, 68 (1993).
With respect to whether or not an emergency existed, 38 U.S.C.A. 
§ 1728 and 38 C.F.R. § 17.120 do not provide a definition of when 
an emergency exists.  An emergency has been noted to be "a 
sudden, generally unexpected occurrence or set of circumstances 
demanding immediate action."  Hennessey v. Brown, 7 Vet. App. 
143, 147 (1994) (citing Webster's New World Dictionary, Third 
College Edition 444 (1988)).

38 U.S.C.A. § 1725, Veterans Millennium Health Care and Benefits 
Act

The Veterans Millennium Health Care and Benefits Act, which 
became effective in May 2000, provides general authority for 
reimbursement for the reasonable value of emergency treatment 
furnished in a non-Department facility to those Veterans who are 
active Department health-care participants who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1000-17.1008 (2010).

To be eligible for reimbursement under this authority the Veteran 
has to satisfy all of the following conditions:

(a)	The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b)	The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature 
that a prudent layperson would have reasonably expected that 
delay in seeking medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part);

(c)	 A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions could be met by 
evidence establishing that a Veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d)	 The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the Veteran could not have been safely 
transferred to a VA or other Federal facility (the medical 
emergency lasts only until the time the Veteran becomes 
stabilized);

(e)	At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)	The Veteran is financially liable to the provider of 
emergency treatment for the treatment;

(g)	The Veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in part, 
for the emergency treatment (this condition cannot be met if 
the Veteran has coverage under a health-plan contract but 
payment is barred because of a failure by the Veteran or 
provider to comply with the provisions of that health-plan 
contract, e.g. failure to submit a bill or medical records 
within specified time limits, or failure to exhaust appeals 
of the denial of payment);

(h)	If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider.

(i)	The Veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veteran's, primarily those 
who receive emergency treatment for a service-connected 
disability).



Analysis

The Veteran is service-connected for tinnitus, evaluated as 10 
percent disabling.  As the evidence of record reflects that the 
Veteran's treatment at issue was not related to the Veteran's 
service-connected disability and he does not have a total 
disability permanent in nature from a service-connected 
disability, he is not eligible for reimbursement under 38 U.S.C. 
§ 1728.  Therefore, the Board will consider reimbursement under 
38 U.S.C.A. § 1725.

St. F. Medical Center -- July 2005.

The Veteran is seeking reimbursement for treatment he received on 
July 11 and July 13, 2005 at St. F. Medical Center.  The record 
reflects that on July 11, 2005, the Veteran had laboratory work 
at a total charge of $173.75.  The record does not indicate that 
the Veteran was responsible for this payment, and the billing 
statement indicates that the Veteran has "Medicare Part A only" 
and "allow 18%".  The estimated amount due from the patient is 
listed as zero.  The non covered charges are listed as zero.  The 
code of V4365 indicates a knee joint replacement.

The record reflects that on July 13, 2005, the Veteran had 
laboratory work at a total charge of $168.20.  The record does 
not indicate that the Veteran was responsible for this payment, 
and the billing statement indicates that the Veteran has 
"Medicare Part A only" and "allow 18%".  The estimated amount 
due from the patient is listed as zero.  The non covered charges 
are listed as zero. 

Thus, the record does not reflect that the Veteran is financially 
liable to the provider for the treatment, a requirement for 
reimbursement or payment under 38 U.S.C.A. § 1725.  The Board 
also finds that the Veteran is not entitled to payment because 
the evidence does not reflect that the treatment was emergent in 
nature.  

According to the private medical records, the Veteran presented 
in May 2005 "with the complaint of leg pain, fevers and chills.  
He was eventually found to have cellulitis of his left leg and a 
left total knee arthroplasty infection.  For that reason his had 
his hardware removed. "  (See July 2005 private medical 
records.)  

The July 13, 2005 private record reflects that after having his 
hardware removed, the Veteran had finished a six week course of 
antibiotics by July 13, 2005.  In addition, at the conclusion of 
the six week antibiotics course, he had his knee aspirated and 
the cultures were negative.  There is no indication that the 
laboratory services rendered on July 11, or July 13, 2005 were, 
in any way, emergent.  VA requested St. F. Medical Center to 
supply the Veteran's medical records and St. F. complied with 
such a request in August 2008.  Only laboratory records, and not 
examination records from July 11, 2005 are of record; there is no 
indication that the Veteran underwent any examination or 
emergency treatment on that date.  Moreover, the Veteran has not 
indicated that he had any services, other than laboratory, on 
July 11, 2005.  The July 13, 2005 record indicates that the 
Veteran was no longer on antibiotics for his previous knee 
infection and was anticipating surgery in the next week.  At the 
time of his July 13, 2005 appointment, the Veteran stated that, 
other than the earlier incident with left leg cellulitis and left 
knee infection, he had "been doing fairly well."  His only 
other complaint was regarding a skin rash on his feet.  The July 
13, 2005 examination report does not indicate that the Veteran 
was undergoing any type of evaluation and treatment for a 
condition of such nature that a prudent layperson would have 
reasonably expected that delay in seeking medical attention would 
have been hazardous to life or health.  The report reflects that 
the Veteran denied any recent vision problems and hearing 
problems.  He had no runny nose, cough, congestion, sore throat, 
shortness of breath, chest pain, chest tightness, fevers, chills, 
nausea, vomiting, abdominal pain, dysuria, hematuria, 
constipation, diarrhea, or skin rashes other than the feet.  The 
report reflects no findings on the physical examination that 
indicate the Veteran's situation was emergent or could be 
reasonably be expected to be an emergency by a prudent layperson 
of average knowledge of health and medicine.  As noted above, a 
required element is that the treatment be emergent in nature.  

In addition, the record reflects that a VA or other Federal 
facility/provider was feasibly available and an attempt to use 
them beforehand would not have been considered unreasonable by a 
prudent layperson.  St. F. Medical Center is 1.86 miles from the 
nearest VA medical center.  The Veteran's home, which is less 
than two miles from the nearest VA Medical Center, is actually 
closer to the VAMC than to St. F. Medical Center.  VA medical 
opinions associated with the claims file reflect that the 
services provided to the Veteran could have been performed at a 
VA facility and were not rendered in an emergency.

As noted above, reimbursement is warranted when all of the above 
stated conditions of 38 U.S.C.A. § 1725 have been met.  The Board 
finds that several of the conditions have not been met.  The 
record reflects that the treatment was not emergent, a VA 
facility was feasibly available and an attempt to use it 
beforehand would not have been unreasonable, and the Veteran was 
not financially liable for the laboratory costs.  The lack of 
just one requirement is enough to find that reimbursement is not 
warranted. 

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
Entitlement to reimbursement under 38 U.S.C.A. § 1725, 1728, and 
38 C.F.R. § 17.1000-1008, and 17.120 for the cost of unauthorized 
private medical expenses incurred on July 11, 2005 and July 13, 
2005 is not warranted.

CNRS (GIPT & S Clinic) July - September 2005

The Veteran is seeking reimbursement for treatment he received in 
July, August, and September 2005 at CNRS.  The record reflects 
that the Veteran underwent a revision of a left total knee 
replacement on July 20, 2005 at St. F. Medical Center.  The 
earliest date of service for which the Veteran is requesting 
reimbursement from CNRS is July 25, 2005.  The record reflects 
that on July 25, 2005, the Veteran was examined at CNRS for 
rehabilitation purposes.  The record is against a finding that 
the Veteran's medical condition was, in any way, emergent.  The 
Veteran was "status post [left] total knee revision secondary" 
with a chief complaint of stiffness in the left knee.  He had 
pain on a scale of 3 out of 10 and ambulated with crutches.  The 
short term goals (2 weeks) were to have the Veteran independently 
ambulate with a cane with less pain, independently do a home 
exercise program, and independently transfer from sit to stand 
with moderate assistance.  The long term goals (8 weeks) were 
that the Veteran will independently ambulate with a normal gait 
and without assistance device and with little or no pain, and 
independently perform activities of daily living with little or 
no pain.  The July, August, and September 2005 records reflect 
that the Veteran had therapy exercises twice in July, 14 times in 
August, and once in September.  

As noted above, reimbursement is warranted when all of the 
conditions of 38 U.S.C.A. § 1725 have been met.  The Board finds 
that the Veteran's treatment in July, August, and September 2005 
was not emergent in nature.  The evidence indicates that the 
purpose of the treatment was to assist the Veteran in recovery 
from his left knee total knee revision.  In the Veteran's case, 
physical therapy of the knee is not a sudden, generally 
unexpected occurrence or set of circumstances demanding immediate 
action.

The Board notes that even if the treatment was somehow found to 
be emergent, the cost would still not be reimbursed as VA medical 
facilities were reasonably available.  CNRS is less than three 
miles from the nearest VA medical center.  The Veteran's home, 
which is less than two miles from the nearest VA Medical Center, 
is actually closer to the VAMC than to CNRS.  VA medical opinions 
associated with the claims file reflect that the services 
provided to the Veteran could have been performed at a VA 
facility and were not rendered in an emergency.

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
Entitlement to reimbursement under 38 U.S.C.A. § 1725, 1728, and 
38 C.F.R. § 17.1000-1008, and 17.120 for the cost of unauthorized 
private medical expenses incurred in July, August, and September, 
2005 is not warranted.




ORDER

Entitlement to payment or reimbursement for the cost of medical 
treatment and services provided by St. F. Medical Center in July 
2005 is denied.

Entitlement to payment or reimbursement for the cost of medical 
treatment and services provided by CNRS (GIPT & S Clinic) in 
July, August, and September 2005, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


